DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63. 

Information Disclosure Statement 
3. 	The information disclosure statements (IDS) were submitted on 08/18/22, 08/01/22, 05/05/22, 02/17/22, 09/23/21, and 06/29/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC §102
4.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.    	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.    	Claims 1, 3-4, 9-11, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al (2020/0059658 A1).
Regarding claim 1, Chien et al discloses an encoder, and a video processing method comprising: 
obtaining a historical motion information candidate list (abs.); and
encoding/decoding a plurality of first image blocks in a first region (156) (a region based approach) of a current frame according to the historical motion information candidate list (abs.; Fig. 5; paras. [0029], [0004-0006], [0031], [0113-0117], [0127-0128]); 
wherein the historical motion information candidate list is obtained based on motion information of one or more second image blocks (e.g., second or neighboring blocks) each being an encoded and decoded (300) image block in a second region (158, 160, 162) (a spatially close or neighboring region) of the current frame outside the first region (Fig. 5; paras. [0004-0005], [0031], [0029]).
Regarding claim 3, Chien et al discloses, wherein candidate historical motion information in the historical motion information candidate list adopted to encode or decode different ones of the plurality of first image blocks has a same order/arrangement (duplicate) as the candidate historical motion information in the historical motion information candidate list (para. [0144]).
Regarding claim 4, Chien et al discloses, wherein obtaining the historical motion information candidate list includes updating the historical motion information candidate list using the motion information of at least one of the one or more second image blocks (paras. [0113], [0121], [0127], [0134], [0004-0005], [0031]).
Regarding claims 9 and 14, Chien et al discloses, wherein the at least one of the one or more second image blocks includes an image block in the second region that was encoded or decoded/reconstructed last, and/or includes one or more image blocks at one or more specified positions in the second region (see Fig. 5, 158-162; paras. [0016], [0114]).
Regarding claims 10, 15 and 20, Chien et al discloses, wherein the one or more specified positions in the second region (158, 160, 162) include at least one of an upper left corner of the second region, an upper right corner of the second region, a lower left corner of the second region, a lower right corner of the second region, or a center point of the second region (see Fig. 5, 158-162).
Regarding claims 11 and 16, Chien et al discloses an encoder/decoder (Figs. 1 and 7-8, 200, 300) comprising: 
a memory storing instructions, and a processor configured to execute the instructions for (paras. [0024], [0290]):
obtaining a historical motion information candidate list (abs.); 
encoding/decoding a plurality of first image blocks in a first region (156) (a region based approach) of a current frame according to the historical motion information candidate list (abs.; Fig. 5; paras. [0029], [0004-0006], [0031], [0127-0128]); 
wherein the historical motion information candidate list is obtained based on motion information of one or more second image blocks (e.g., second or neighboring blocks) each being an encoded and decoded (300) image block in a second region (158, 160, 162) (a spatially close or neighboring region) of the current frame outside the first region (Fig. 5; paras. [0004-0005], [0031], [0029]); and
obtaining the historical motion information candidate list includes updating the historical motion information candidate list using the motion information of at least one of the one or more second image blocks (paras. [0113], [0121], [0127], [0134], [0004-0005], [0031]).
Regarding claim 19, Chien et al discloses, wherein the at least one of the one or more second image blocks includes an image block in the second region that was decoded/reconstructed last, and/or includes one or more image blocks at one or more specified positions in the second region (see Fig. 5, 158-162; para. [0016], [0114]).

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 5-8, 12-13, and 17-18 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Chien et al (2020/0059658 A1).
Regarding claim 5, Chien et al discloses, wherein encoding or decoding process of the second region (158, 160, 162) is earlier than encoding or decoding process of the first region (156) (Fig. 5; paras. [0113-0117]),
wherein the historical motion information candidate list is updated every time when an inter block finishes encoding/decoding (paras. [0113], [0121]), which clearly implies, if not absolutely obvious, that the historical motion information candidate list would not be updated during the encoding/decoding process (e.g., Figs. 7-8, 202 and 304), so as to provide history-based candidate list operations in video coding for determining motion information for a current block (abs.; para. [0114]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the teachings as above to readily/implicitly recognize that
image blocks of the second region are encoded or decoded using the historical motion information candidate list that has not been updated, so as to provide history-based candidate list operations in video coding/decoding for determining motion information for a current block.
Regarding claim 6, Chien et al discloses, wherein the historical motion information candidate list is updated and further comprises:
a number of pieces of candidate historical motion information added to the historical motion information candidate list is smaller than a first preset/fixed value, and/or 
a number of pieces of candidate historic al motion information deleted/dropped from the historical motion information candidate list is greater than a (second) preset/fixed value/size
(paras. [0030], [0076]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the teachings as directly above to readily recognize that,
when the historical motion information candidate list is updated, the number of pieces of candidate historical motion information deleted/dropped from the historical motion information candidate list can be much smaller than the second preset/fixed value, as an alternative design choice/preference, and substantially the same reason/rational as discussed above.
Regarding claims 7, 12 and 17, Chien et al discloses updating the historical motion information candidate list using the motion information of at least one of the one or more second image blocks as discussed above.
Furthermore, Chien et al discloses, wherein the at least one of the one or more second image blocks includes one or more image blocks at one or more specified positions in the second region as discussed above.
Moreover, Chien et al discloses selecting/identifying the at least one of the one or more second image blocks (158-162) from image blocks included in the second region, so as to provide history-based candidate list operations in video coding for determining motion information for a current block (abs.; para. [0114]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the teachings as above to readily/implicitly recognize that the processor is further configured to execute the instructions to, before updating the historical motion information candidate list:
 select/identify the at least one of the one or more second image blocks from image blocks included in the second region according to position coordinates of the image blocks included in the second region, so as to provide history-based candidate list operations in video coding/decoding for determining motion information for a current block.
Regarding claims 8, 13, and 18, Chien et al discloses, wherein during selecting the at least one of the one or more second image blocks from the image blocks included in the second region:
a selection priority of an image block on a right side in the second region is higher than a selection priority of an image block on a left side (e.g., 160, not selected/unavailable) in the second region (para. [0113]); and/or
a selection priority of an image block at a lower side of the second region is higher than a selection priority of an image block at an upper side of the second region.

10.	Claim 2 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Chien et al (2020/0059658 A1) in view of Skupin et al (2016/0057441 A1).
Regarding claim 2, Chien et al discloses encoding or decoding the plurality of first image blocks according to the historical motion information candidate list as discussed aboive.
Chien et al does not seem to particularly disclose encoding or decoding the plurality of first image blocks according to the historical motion information candidate list in parallel.
However, Skupin et al teaches efficient multi-view coding comprising:
suitability for parallel decoding/encoding, wherein HEVC supports WPP (Wavefront Parallel Processing) encoding/decoding as well a tile parallel processing concept, and regarding the WPP concept, the individual pictures are segmented in a row-wise manner into substreams, the coding order within each substream is directed from left to right and the substreams have a decoding order defined there among which leads from the top substream to the bottom substream, in order to provide conventional scalable coding, and improve multi-view coding concepts (abs.; para. [0003]).
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing the video processing method as taught by Chien et al to incorporate/combine Skupin et al’s teaching as above so as to encode or decode the plurality of first image blocks according to the historical motion information candidate list in parallel, in order to provide conventional scalable coding, and improve multi-view coding concepts.

					Conclusion
11.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Esenlik et al (2021/0195229 A1), Coding method, device, system with merge mode.
B)	Takehara et al (2018/0109805 A1), Picture encoding/decoding device/method/program.
C)	LIN et al (2021/0321089 A1), Method/apparatus of shared merge candidate list region for video coding.
D)	ZHENG et al (2021/0329227 A1), Video processing device/method thereof.

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

13.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/SHAWN S AN/Primary Examiner, Art Unit 2483